 In the Matter, of LE'AND-GlFFORDCo_,andUNI;rEDSTEELWORKERS,orAMERICA(CIO)^5 ,Case No. C-24' 21-Decided March 17,1943Jurisdiction:machine and crankshaft manufacturing industry.Unfair Labor PracticesInterference,Restraint, and Coercion:anti-union statements and conduct ofsupervisory employees,interrogating employees concerning union, threateningmembers of the union with dismissal, and threatening to discharge anyone whowas active on behalf of any labor organization.Company-Dominated Union:formation during strike called by Ian affiliated union ;arrangements concerning its formation made on company time and withoutopposition by employer ; solicitation on company time and property in violationof long-standing rule against such solicitation ; assistance rendered by foremanwho instructed employees where to go to sign designation cards ; payment fortime spent away from work on organization's business ; special privilege ofleaving plant during shift extended to organization's organizers and repre-sentatives ; closing of plant to permit holding of organization's first generalmeeting at a time suitable to employees ; participation in organization's meetingof foreman who had signed membership card ; recognition of organization-although its legality had been placed in issue by settlement made with affiliatedunion at behest of the Conciliation Service ; enhancing prestige of organizationby permitting it to control transfers.Discrimination:charges of, dismissed.Remedial Orders:dominated union disestablished, and invalid contract abro-gated.Mr. Robert E. Greene,for the Board.Grant d Angoff, by Messrs. Samuel E. AngoffandFrederick Cohen,of Boston,Mass., for the Union.Mr. Ernest L. Anderson,ofWorcester,-Mass., for the respondent. -Vaughan, Esty, ClarkcCCrotty,byMessrs. James A. CrottyandGeorge H. Mason,of Worcester, Mass., for the Independent.Mr. Harry H. Kuskin,of counsel to the Board.,At the hearing the Union'smotion to amend the pleadings by substituting the name,"United Steelworkersof America (CIO)," for the name, "Steelworkers Organizing Com-mittee(CIO)," was granted without objection,upon a showing that on May 22, 1942, ata constitutional convention in Cleveland,Ohio, a new'constitution was adopted and theSteelworkers Organizing Committee(CIO) became the United Steelworkers of America(CIO)-48-N. L.R. B ,,No. 25.120 0LELAND-GIFFORD CO.DECISIONANDORDERSTATEMENT OF THE CASE121Upon complaint issued pursuant to charges- duly filed by Steel-workers Organizing Committee (CIO), affiliated with the Congress ofIndustrial Organizations, herein called the Union or CIO—againstLeland-Gifford Co., herein called the respondent, a hearing was heldbefore a Trial Examiner in Worcester, Massachusetts, from August24 to September 8, 1942, in which' the Board, the respondent, the Union,and Independent Union of Employees of Leland-Gifford Co., the inter-venor,hereinparticipatedby theirrepresentatives.On November 17, 1942, the Trial Examiner issued his IntermediateReport finding that the respondent had engaged in and was engaging,in unfair labor practices affecting commerce within the meaning ofSection 8 (1) and, (2) and Section 2 (6) and (7) of the Act, and thatit had not engaged in unfair labor practices in discharging MichaelLeo Ryan on February 2, 1942, and recommending that it cease anddesist from the unfair labor practices found and take certain'affirma-tive action designed to effectuate the policies of the Act.Thereafterthe respondent and the Independent filed exceptions to the IntermediateReport and briefs in support of the exceptions.Oral argument, inwhich the respondent, the Independent, and the Union participated,was held before the Board on February 2, 1943. . The Board hasconsidered the rulings of the Trial Examiner at the hearing and findsthat no prejudicial errors were committed.Except as herein expresslynoted, the rulings are hereby affirmed.The Independent sought to introduce testimony that acts of vio-lencedirected at the respondent's employees crossing- the picket lineAlthough some evidence of violence was admitted thereafter, theTrial Examiner refused to'admit such testimony when offered in thefirst instance, and the Independent made an offer of proof. Thetestimony was not offered to impeach the credibility of any of thewitnesses for the Board 2 but for the general purpose of showing"that the 'violence . . . had an effect on the employees and theirinterest in the Independent."We are of the opinion that this rul-ing of the Trial Examiner was erroneous and that the evidence2 The evidence of violence adduced was not directed to specific individuals,and neitherthe respondent nor the Independent sought to ascertain by cross-examination of the wit-nesses for the Board whether they bad any part in such violence. i122DECISIONSOFNATIONAL LABOR RELATIONS BOARDshould have been admitted when tendered; we shall consider theoffer of proof as-part of the record.However, the evidence of vio-lence already before us, if not complete, would appear to be char-acteristic of the evidence sought to be adduced and we do not regardthe violence as the causative factor ' of the employees' preference forthe Independent..The respondent and the Independent contend in their exce'p'tionsand supporting briefs that the Trial Examiner acted improperly and'injudiciously in his rulings on the admission of evidence, in 'his al-leged efforts to hasten the hearing and, ,"cut it as short as possible''-after the Board had presented its case, and in his inferences andconclusions set forth in the Intermediate Report.3We hater fullyreviewed the Trial Examiner's rulings and his conduct of the hear-ing and we find the contentions of the respondent and the Inde-pendent to be without merit.'The Board has considered the exceptions and the briefs submit-ted by^ the respondent and the Independent and the brief` of theUnion before the Trial Examiner ,5 and, insofar as the exceptions, areinconsistent with the findings of fact, conclusions of law, and orderset forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLeland-Gifford Co., a corporation of the Commonwealth of Mas-sachusetts, is engaged at its plant inWorcester,Massachusetts, - inthe manufacture, sale, and distribution of machines and crankshafts.The respondent receives the crankshafts in rough form from withinthe Commonwealth, and purchases and receives from outside theCommonwealth raw materials consisting of steel products and vari-ous alloys, for use in connection with its manufacture of machines.The- finished crankshafts and over 50 percent of the finished ma-'chines are shipped outside the Commonwealth.The annual sales of-the respondent are in excess of $1,000,000.The respondent admits,for the purpose of this proceeding, that it is engaged in commercewithin the meaning of the Act.s The criticism relating to the substantive aspects of the case is considered below in thediscussion of the unfair labor practices and of the appropriate remedy.4Cf.N. L. B. B v Ed. Friedrich, Inc.,116 F. Pd) 888 (C. C. A. 5) enf'g as mod.17 N. L. R. B 1 387 ;Matter of Delaware-New Jersey Ferry CompanyandUnited MarineDivision, Local No.333,affiliated with the A. F. L. and the I. L. A.,30 N L R B 820;Matter of FordMotorCompany and H. C. McGarity, an individual, et at.,26'N. L R..B322, enforced as mod 119 F. (2d) 326 (C C A 5)'The Union did not submit exceptions and a supporting brict before the Board; butrelied upon its brief before the Trial Examiner4 LELAND-GIFFORDCo.123II.TILE ORGANIZATIONS INVOLVEDUnited Steelworkers of America (CIO) is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the respondent.Independent Union of Employees of Leland-Gifford Co. is anunaffiliated labor organization admitting to membership only em-ployees of the respondent.,III.THE UNFAIR LABOR PRACTICES'A. Liter f erence, restraint, and coercion; background of the strike ofAugust 11, 1941Sometime in May 1941, Thomas Fox and several other employeesof the respondent met with an organizer for the Union and decidedto try to organize the employees of the respondent through per-sonal solicitation.Within a few days of the original meeting ofthis 'group, the respondent voluntarily raised the wages of its em-ployees 5 cents per hour. Fox testified that the organizationalactivity abated as a result of the wage increase.Enthusiasm for the Union revived about the middle of July1941; during the latter part of the month the respondent becameaware of the Union's attempt to organize the plant. Shortly afteremployee John Connor joined the Union on July 20, Foreman JamesKneeland 6 his brother-in-law, visited Connor's home and discussedthe Union with him.This visit constituted only the fourth time in12 or 15 years that Kneeland had been "in the presence" of Connorsocially, inasmuch as there had been "family trouble" between theConnors and the Kneelands, and Kneeland had opposed the employ-ment of Connor 4 years before. Connor testified that Kneelandstated that he wanted to talk to Connor about the Union, that hehad heard that there was a lot of CIO activity in the plant, andthat Connor was at the head of it.When Connor denied the truthof the latter part of Kneeland's statement, Kneeland stated thatthe respondent would not stand for any union, that it would doeverything in its power to keep the Union out of the plant, and thatitwould discharge anyone who was, engaging in union activitiesregardless of his family relationships.Kneeland offered to shakehands and forget the whole matter if Connor would assure him thathe was not the leader of the CIO.Connor did so, and the men shookhands.Although Kneeland denied that he mentioned the Unionduring this visit to Connor's home because he "always avoided shoptalk" away from the plant; he was unable to recall either the rea-eKneeland was also referred to by the respondent as "proCCuction manager." 124DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDson for the visit or the conversation which occurred there. In view'ofKneeland's indefiniteness on the subject and the positive testi-mony of Connor, we find, as did the Trial Examiner; that the-facts-are substantially as testified to by Connor.. _Employee Michael Leo Ryan testified that shortly after he washired by the respondent on July 20, 1941, through , the assistance ofKneeland, the latter told him that he would discharge anyone who'joined any union.He testified further that a few days later Knee-land asked him whether he had heard any conversation about theUnion.Ryan, who had become a union member at the solicitationofConnor, denied having heard any' such conversations but, atKneeland's request, agreed to try to find out about the Union.Ontwo subsequent occasions Kneeland, requested Ryan to ascertain how-many employees had attended a certain CIO meeting and who wasthe leader of the Union.With, Connor's permission, Ryan toldKneeland that about 150 employees had attended the meeting andthat Connor was the head of the CIO. Connor corroborated Ryan'stestimony as to the messages sent back to Kneeland., On the after-noon of the day of Ryan's report about Connor, the respondent laidoff Connor for the asserted reason of lack of work. Connor testi-fied, however, that at the time of his lay-off, there was work at hisinwhich had' to be finished.On the following day, ThomasFox was summarily laid off.Although Kneeland denied having talked unionism with any em-ployees and having made the above requests of Ryan, he did notdeny having made the- threat to, discharge anyone who joined anyunion.The Trial Examiner, who heard and observed the witnesses,did not credit they denial of Kneeland in view of the general vague-ness of his testimony.We credit the testimony of Ryan, as did theTrial Examiner, and find the facts substantially as testified to byhim.Employee Charles Creighton testified that about the first of Au-gust 1941, Foreman Gilbert Burl asked him and employee ArthurThibeault if they had been approached by any union and orderedthem to report to him if anyone spoke to them on the subject. Al-though Burl did not remember making the inquiry, he denied havinggiven any such order.A few days before August 11, 1941, Burl toldemployee Homer Rock that he wanted Rock 'to work nights instead_of days, whereupon Rock asked if this transfer was caused by hisactivities on behalf of the Union.Burl testified that 'he answered,"You do your own thinking. I am trying to run my departmentefficiently.I have no time for it."According to the testimony ofRock, Burl gave as the reason for the transfer the fact that Rockhad been "monkeying around with, the C. I. O.' ... that some-body was doing his thinking for him." Although Burl denied mak- LELAND-GIFFORD CO.125ing this, last statement, his testimony, except for, the denial, cor-roborated that of Rock.Rock testified further that later during the'same day Burl informed him that the respondent "had them fellows'[C. I. 0.] names in the office" and "they will dispose of you fellowsone way or another." Burl denied ever,having threatened to dis-charge Rock for union activities, stated that he had never seen anylist of CIO members, and was unable to recall making any statementrelating thereto.The Trial Examiner, who heard and observed thewitnesses, did not credit the testimony of Burl.We credit the testi-mony of. Creighton and Rock, as did the Trial Examiner, that Burlmade the statements attributed to him by them.Beginning with the latter part of July 1941, and continuing untilAugust 11, the respondent discharged or laid off a number of knownunion adherents.Among others, "Slivers" Anderson was laid off thelatter part of July and Connor and Fox, as found above, were laidoff on August 8 and 9, respectively. In all, the Union contended thatabout 12 of its members had been discharged during this period because of their union activities.On August 11, 1941, the Unionstruck because of, the above-mentioned discharges and lay-offs, andbegan picketing the respondent's plant.According to the testimony of employee William DeCelle, whomwe credit,'Foreman Elmer Lindquist told him during the course ofthe strike that working conditions for the strikers would not be goodwhen they returned. Indeed, Night Superintendent Jerry Lelandtestified that when he was asked by employee Butler in September or,"Are you asking me to do you a favor? ... Didn't I see you on thepicket line?Don't ask me to do any more favors for you. As longas you work-here you will have to earn anything you get from nowon."Leland testified further that Butler had subsequently receivedwage increases which he had "sure earned."We find that by, the anti-union 'statements and conduct of ForemenKneeland, Burl, and Lindquist 'and Night Superintendent Leland,the respondent ' has interfered with, restrained; and coerced its em-ployees in the exercise of the rights guaranteed in Section' 7 of the,Act.B. Domination and interference with the, formation and administra-tion of the Independent1.The formation of the IndependentEmployee Michael Abbruzzese and his friends and fellow grindersat the plant, Thomas Doherty, James Garrity, William Carrow,T'and Angelo Trippi, testified that for a period 'of more than' a year;PAt variousplacesin the transcript Carrow'sname wasincorrectlyspelled either,"Caro" or "Carow 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to August 1941 they had been discussing the matter of "gettingthe grinders together."They had, however, exercised extreme cau-tion in their conversations; with one exception, it was not untilAugust 11 that they even used the words "organize" or "union."Moreover, they were extremely careful as to whom they talked, forfear of speaking to a "stooge." In fact, so carefully had this attemptto organize the grinders been'concealed that Abbruzzese was dis-charged by the respondent on July 31 upon the apparently mistakenbelief that he was soliciting and organizing for the Union.8As here-inafter found, the idea of an independent organization composed ofall of the respondent's employees, rather than of the grinders only,did not take root until the first night of the strike and coincidedwith Abbruzzese's reinstatement by the respondent at that time.Doherty and Garrity reported at the regular time for the eveningshift on August 11, the first day of the strike.After punching thetime clock they left the plant to mingle with the strikers, where Gar-rity learned that the Union was striking because of the respondent'spractice of discharging men without explanation.Garrity spoke toForeman Dan Shea and told,-him - that he -was going to "stay- out"until the respondent gave Abbruzzese a reason for his discharge.While Garrity was conversing outside the plant, Doherty informedhim that Leland had been heard to say inside the plant that anyonewho knew where Abbruzzese lived should summon him to work.Thereupon Garrity and Doherty, accompanied by Carrow, drove toAbbruzzese's home, where they convinced Abbruzzese that he shouldreturn to work, pointing out that this would be a good time to carryout their, "plan . . . to get the grinders together."Abbruzzeseagreed to return-to the plant but stated that he was not going totouch a machine until Leland gave him a reason for his discharge.On the way to the plant Abbruzzese telephoned to Trippi, a grinderwho worked on the clay shift, inquired how many grinders wereworking on the day shift, informed Trippi that Abbruzzese might goback to work, and stated that Trippi should see Doherty.The men arrived at the plant between 8 and 9 p. -m. Doherty, Gar-rity, and Carrow went back to their work and Abbruzzese proceededto secure a badge and a time card. At that time Abbruzzese metSuperintendent William Leland who apologized for discharging him.After some discussion about being paid for time lost that night andduring the period of his discharge, Abbruzzese went to his machine.8 On July 30 Abbruzzese used the word "organizer" at the plant during his conversationwith his friendsOn the same evening he saw Foreman Kneeland searching the lockersof the individual employees.That evening Abbruzzese' left, a note on his machine for theclay operator,telling him"to have the day 'men do more agitating on days and to keepthe hatchet men off nights as they were bothering us." According to Abbruzzese,he referredto the supervisors as hatchet men.The following evening, Abbruzzese was dischargedwithout explanation.— LELAND-GIFFORD CO.127The -respondent paid all four men s from 5: 45 p. m., the regularstarting time for the night, shift.During the night shift of August 11,, Abbruzzese and his friendstalked together "considerably" about the possibility of -organizing.These conversations took place both inside and outside the plant,They talked about "organizing an independent union," and consideredall the employees still, working to be potential members of their-organization.Although Abbruzzese testified that organizing thegrinders was a preliminary, step to the organization of an inde-pendent union comprising the employees in the entire plant, theother organizers stated that they had never heard of such an organiza-tion. until that night, which was the first time that any type of or-ganization other than that of the grinders had been mentioned.Weare convinced, as was the Trial Examiner, that the decision to forma labor organization composed of all the employees -of the respondentwas made during the night of August 11 and that the organizers thenbegan to talk in straightforward terms about organizing such a unionin the plant.Pursuant to arrangements made that night by the organizers,Garrity drove to Boston the following day to inquire of one Skibinski,chairman of the Massachusetts Labor Relations Commission, andothers, about the procedure for forming an independent union.Uponhis return, the four organizers met at Abbruzzese's hoiile where theyspent a large part of the evening discussing the problems of organiza-tion.Although they did not report for work that night until,10:23'p. in., the respondent paid them from 5:45 p. m., the beginning of theshift.,Upon entering the plant on August 12, the four organizers discoveredthat a group of employees, led by LeRoy Burke,10 John Faubert, andSalih, were circulating a petition, and interpreted this action as amovement by these employees to form a labor organization in competi-tion with them.Doherty and Garrity spoke to this group and soughtto discourage this activity by telling them that such a petition wouldbe illegal and by outlining their own plans.After some discussion theBurke group 'decided to authorize Abbruzzese and his friends to goahead with their plans, but threatened to resume the *circulation of thepetition-unless the organizers could report definite progress the follow-ing evening.Again, a considerable amount of working time was spentin discussing plans and making arrangements for the formation of theIndependent.During the course of these discussions, employee Baronioffered Doherty the use of his home for a meeting of the night shiftemployees at which Doherty could make a progress report.Before theend of the shift; Doherty made arrangements with Burke and a fewuThese four individuals are herein referred to as, "the organizers" or "the-four organizers."10Also referred to in therecord as"Roy"—Burke. 4,128DECISIONS- OF ` i ATIONAL` ,LiABOR `RELATIONS BOARD'of his followers to meet with them at' Baroni's house on Wednesdayafternoon.After leaving work on Wednesday morning, Abbruzzese, Gar-rity,Doherty, and Carrow arranged for the services of, AttorneyJames A. Crotty and made payment therefor contingent upon thesuccessful formation of the Independent.With Crotty's assistance,the men drafted a card which stated that the signers were willing tojoin an independent union sponsored by certain named employees."During the same day the organizers had 1,000 of these independentcards printed.According to the corroborated testimony of Trippi, Doherty toldhim about the cards on Wednesday noon, and instructed him "to getthe fellows, as many.as you can" to go to Baroni's home,on InglesideDrive that evening after work to sign Independent cards.Dohertytestified that he warned Trippi not to "spread it around the shopthrough the grapevine" until after 3p. m. for fear the news might getto the Union.Later that afternoon Doherty met with the Burkegroup as prearranged, adjourned to the grounds of Rice Square Schoolnearby, and had them sign Independent cards.-DeCelle testified that sometime that Wednesday afternoon in theplant he asked Foremen Kneeland and Lindquist;-if they knew any-thing about a settlement of the strike and Kneeland replied "Nevermind; we have something cooking, something up our sleeve-don'tworry about it."Kneeland denied having made this statement andadded that "if it took place . . . I don't recall it." In view of thegeneral character of Kneeland's testimony, we credit, as did the TrialExaminer, the testimony of DeCelle.DeCelle testified further thatabout 3:30 or 4 p. m., Foreman Lindquist came into DeCelle's depart-ment, spoke to Foreman Worcester and a group of employees, and gaveDeCelle and others an address on Ingleside Drive, which proved to bethat of Baroni's home, with instructions "to go up there and you willsee what this is all about."According to the undenied testimony ofDeCelle, Trippi appeared in the department about 4: 30 p. m. and toldhim that Independent cards were to be signed at Ingleside. Drive afterwork that night, and instructed him to get as many employees as possi-ble to go there for that purpose.DeCelle, thereupon, began actively tosolicit employees, and made "arrangements to take several of them to theIngleside' address.Foreman Lindquist testified that some employeein Building No. 2, whose name he was unable to recall at the hearing,put a note in his pocket with the request that he deliver it to DeCelle inanother building, that he thereafter handed the note to DeCelle with-out having looked, at it and without commenting thereon to DeCelle orthe others.Both Lindquist and DeCelle agreed that Foreman Wor-11Roy—Burke,,,Ralph Slater,Angelo,Trippi,Owen,,Kilcoyne,James Garrity,)Micbael Ab-bruzzese,William Carrow, Thomas Doherty, John Faubert. LELAND-GIFFORDco.,129tester was present during the incident; Worcester, however,_did nottestify.Although Lindquist testified that note carrying by super-visory personnel was a practice in the plant, Foreman Kneeland, whenquestioned about such a practice, denied that he had ever carried notesand stated "That is something I do not know. I cannot tell what theindividual does."It is apparent that, in carrying the note, and in relaying the infor-mation contained therein to the employees, Foreman Lindquist wasperforming a real service to the organizers.He testified that the inci'dent involved going from his department in Building No. 1 across apublic street to another department in Building No. 2, that no employeewas making a trip between these departments at that time, and thatin those cases where employees did move about, they had' to check out-and in with 'the guards stationed, at the entr;auce to these buildings "asto where they are going and coming." In view of the unsatisfactoryand vague explanation of this incident liy Lindquist and the straight-forward testimony of DeCelle, who was corroborated by Lindquist inmany details, we credit the testimony of DeCelle, as did the TrialExaminer.We are also of the opinion, and we find, that whether ornot a practice of note carrying prevailed in the plant, Lindquist know-ingly assisted in this important step in the organization of theIndependent.,The solicitation of DeCelle by Trippi was part of his fulfillment ofDoherty's request that Trippi put the news of the Ingleside gathering"on the grapevine,"Trippi testified that he had started to do soafter 3 p. in., as requested, and that he "put the news on the grapevine"by telling his friends and requesting them to tell their friends.Heexplained further that when he desired to spread the news "oil thegrapevine" to all three of the respondent's buildings, one of whichwas separated from the others by a public street, he so informed em-ployee Roche, a trucker whose duties required him to go from buildingto building, and instructed him to see that the news reached the menin the other buildings.By this means, which was used extensively bythe organizers of the Independent, all the employees of the respondentwere advised of the plans of the Independent.,At 5:45 p. in. on Wednesday, Carrow and Doherty returned to theplant and led a group of employees through the picket line into theplant.According to the testimony of Carrow, corroborated byDoherty, the four organizers on the night shift had decided upon suchaction in order to "bolster [the] spirits" of the employees and to dissi-pate any adverse effect upon their organizational efforts which mayhave been caused by their previous failure to assist the employeesthrough the picket line.Garrity and Abbruzzese were not presentsince they were charged with the important task of having cards signedat Ingleside Drive that evening. 130DE,CISIONS -OF NATIONAL LABOR RELATIONS BOARDSoon after the day shift ended, large numbers of automobiles filledwith employees began to arrive at the Ingleside Drive address'\vliereGarrity, Abbruzzese and, later, Trippi, distributed Independent cardsto the employees and collected them again after they had beenexecuted.Later, upon learning from a policeman-of the neighbors'objection to the noise attending this activity, Garrity and Abbruzzesewent to a nearby public park, leaving Trippi to direct the employeesthere.Employees continued to appear at this park and to executeIndependent cards until about 9 p. in.According to the testimony of -Garrity, 'about 350 cards were signed at both places that evening.After-placing the signed cards in a safe place, Abbruzzese and Garritywent to the plant, where they checked in about 10 p. in.Again therespondent paid them their full wages from 5 :45 p. in., thereby payingthem for the 41/4 hours they had spent on business of the Independent.The four organizers were thus paid for a total of 27 hours duringthe evening of August 12 and 13, although their time cards showedthat they were absent from the plant, and their testimony establishedthat during this period of time they were engaged in discussing theproblems of organizing or in securing signed application cards forthe Independent.The respondent and the Independent contend thatduring the strike it was the policy of the respondent to' pay any em-ployee from the beginning of any shift for which he reported irrespec-tive of the time of his reporting for work, and that such conduct is notblameworthy and is not to be interpreted as company support.Although the respondent produced the time cards of 60 employees 12 toestablish this policy, and these cards showed that the respondent paidthese employees during the week ending August 16 for approximately+"65'hours of time when they were not in the plant, it does not appearfrom the record that the asserted policy serves to justify the paymentsto the four organizers.Trippi testified that employees who reportedtheir lateness to the timekeeper and attributed it to their inability topass through- the picket line were credited by the timekeeper with timefrom the commencement of the shift and the time cards were so marked.The record is barren of testimony that any of the organizers assertedsuch a claim to the timekeepers; nor were their time cards marked toindicate the commencement of work at the start of the shift but, instead,showed,the actual time of arrival.Moreover, it appears from theirtime cards that the daily totals of hours worked were altered by therespondent to show a figure which included the-hours absent from, thecommencement of the shift. In this connection Doherty, when ques-tioned as to why he was paid for full time on Tuesday, August 12,although lie arrived at 10: 23 p. in. and his time card reflected thatinformation, stated that "I must have unconsciously told [the' time- ..'2The cards were replaced at the hearing by a tabulation of their contents, now inevidence LELAND-GIFFORD CO.131keeper] I came in at a quarter of six," the regular starting time;Garrity testified that he did not know why such starting, times as10 or 10: 23 p. m.'were written on his time card instead of 5: 45 p. in.if there was a practice of paying -from the regular starting time, assome employees had told him; and Abbruzzese expressed surprise whenhis attention was called at the hearing to the daily total of his timecard for Wednesday, stated that he had not discussed this matter withthe respondent and did not know on what basis the time was computed,and suggested that a clerical error had been made.On all 'the facts,we find that the asserted policy does not adequately explain the pay-ment to the four organizers for time not worked on Tuesday andWednesday, August 12 and 13, and that the,respondent made suchpayment with knowledge of their activity on behalf of the independentduring the periods in question.Sometime Thursday morning, Doherty-instructed Trippi to inform.the employees that the organizers might be back in front of the plantthat he spent part of the morning soliciting employees to join theIndependent and telling them that they could sign cards in front ofthe plant,at the noon hour.Once again, this news was spread throughthe plant on the "grapevine."Although the respondent had requested the employees to remain inthe,plant during their shift in order to minimize the chances of troublewith those on the picket line, groups of employees left the plant that,Thursday noon and walked between the pickets who, on orders of theWorcester police, were required to continue marching on the sidewalk.These employees gathered around the Independent organizers whowere standing in the street just beyond the sidewalk, signed Independ-ent cards, and then walked back through the picket line into the plant.Trippi testified that while this was occurring outside the plant, he wasbusy inside the plant rounding up employees and sending them outsideto the organizers.This solicitation continued throughout the lunchperiod without objection by the respondent.The signing of Inde-pendent cards was witnessed by numerous company officials, super-intendents, foremen, assistant foremen, and the respondent's attorney,Ernest Anderson, who had gathered in a reception room overlookingthis scene and within 15 or 20 feet of one of the two main exits.Ander-sonson became so interested that, according to his own testimony, he askedsome of the employees about what was going on and learned from"just general talk outside the plant window at the time" that some ofthe Independent organizers were former A. F. of L. members.Othersupervisors went outside to watch the proceedings.According to theuncontradicted testimony of Ryan, one of the CIO adherents, Gifford,the respondent's treasurer, questioned him about the cards which werebeing distributed.When the lunch period ended, the organizers521247-43-'vo1 48--10 132DECISIONSOF NATIONAL LABOR 'RELATIONS BOARDreturned to the automobile in which they had driven to the plant anddeparted under escort of a police scout car for which they had madearrangements earlier that day with the Worcester chief of police.Although the organizers testified that they were pursued in cars,occupied by pickets for a considerable distance, no untoward incidentoccurred before such pursuit was abandoned.Sometime in the morning or afternoon of Thursday, August '14,Trippi, DeCelle, Jerry Cote, and four other employees secured anappointment to see Treasurer Gifford.According to the testimony ofDeCelle, Gifford came into the meeting and said "you boys are doing anice job.It is good."Wilkinson testified that he did not hear thisremark.Although Trippi's recollection of the facts did not includeany such statement, he was not questioned specifically about the remarkattributed to Gifford by DeCelle.We credit the testimony'of DeCelleand find that Gifford did make the remark attributed to him byDeCelle.'Trippi ' stated that he requested Gifford to furnish morepolice protection in front of the plant; the other men also requestedbetter transportation facilities and free coffee.Gifford was also'askedabout, and explained, the lay-off of Connor and Fox. Subsequently,according to DeCelle, more police protection, better transportationfacilities, and free coffee were furnished.On Thursday evening the organizers reported for work at BuildingNo. 2 at the beginning of the shift.This was the first time since thestart of the strike that they had all reported on time.Doherty testifiedthat they proceeded to put on the "grapevine" the news of their plan'to be out in the street during the midnight 20-minute lunch period'sothat the employees could sign Independent cards. It is clear from therecord that, like-Trippi, the organizers personally solicited employeesthroughout the plant to sign cards at midnight and made arrangementsas to how the signing was to be done. The news of the midnightsigning-up period was spread by the organizers or their friends,to theemployees of the buildings other than the one in which the organizersworked.According to Burke, by midnight there was not an employeein the plant who had not been solicited. and told to go into the streetat midnight, form a circle around the organizer and the man signingthe card as a "protectionary" measure, and to execute a card for theIndependent. - On this occasion, there was no CIO picket'line present.According to Burke, all ,the 40 employees in Building No. 3 and about80_ employees from Building No. 2 went out into the street through theexit of Building No. 2 without interference to sign Independent cards.In an effort to enforce the respondent's order forbidding employees toleave the building during their shift, Superintendent Gaudes stood infront of the'exit of Building No. 1 and-refused to allow them to leavethe building.Night Superintendent Jerry Leland testified that, uponbeing informed by an unidentified employee of Gaudes' action,in inter, , LELAND-GIFFORD CO.133fering with the employees who "hadsomebusiness they wanted to do"outside,he ordered Gaudes to permit the employees to leave.Theseemployees then went out into the street and signed Independent cards.Doherty thereafter carried off the signed cardsto a safehiding placeand returned-to the plant 10 minutes late, according to his own estimate.Doherty testified that he was not,questioned by any representative ofthe respondent concerning his absence and'no deduction was made fromhis pay for the time so spent.With this exception, the respondent,for thefirst time sincethe inception of the Independent, began onThursday night to pay the organizers only for the time they wereactually in the plant.However, not even then was it concerned withthe fact that a part of this time had been spent by the organizers insolicitingmen to join the Independentand inarranging for theexecutionof the cards. ,On the morning of Friday, August 15, the organizers met in Crotty'soffice and turned over to him all the cards signed by the employees onthe above occasions.Crotty thereupon prepared a list of the namesof the signers on these cards.This list included the name of ForemanWalter L'Heureux.13It wasthen decided that the Independent shouldhave a'meeting that evening attended by representatives from as manydepartments in the plant as possible. 'The group also discussed thegeneral meeting which had been scheduled for 8 p. in. of the followingday, Saturday, August 16, and made arrangements to notify the em-ployees concerning/ it.. According to Carrow, the group conferredabout the possibility of changing the time of the Saturday meeting andarranged, in that event, to notify the employees of the change throughthe Worcester Telegram, a local newspaper..Sometime that Friday Doherty notified Trippi of the necessity ofhaving representatives from the various departments on the day shiftat the meeting scheduled for that evening.Trippi testified that hetold some of the employees about the meeting and made arrangementsas to the time and place they should meet, and that he instructed Rocheto secure representatives from Building No. 1.Trippi personally,invited` Jerry Cote and Francis N. Cody and arranged to take them,to the meeting.These instructions were carried out by Roche duringworking hours.That evening, after again reporting to work on time,'sAlthough Tripp! testified that L'Heureux was then only a lathe hand,SuperintendentWilliam Leland,who was in complete charge of the crankshaft department,,testified un-equivocally that L'Heureux was a foreman on the night shift at the time of the strike, thatbe was assigned to the supervision of employees working on 25 or 30 lathes in BuildingsNo 2 and No.3, and that he had the right or duty to recommend the hire and dischargeof these employees.The respondent,in its exceptions and supporting brief, argues thatLeland was mistaken when he so testified,and the Independent requests permission in itsbrief to furnish proof that L Heureux was not a foreman.However,we are satisfied that,regardless of the'fob designation of L'Heureux on the, respondent's records,his actualduties, as testified to by Leland who was well informed thereof by virtue of his position,indicate clearly his supervisory status 134DECISIONS OF NATIONAL LABOR .R'EL'ATIONS BOARDthe 4 organizers also put "on the grapevine" the news that the repre-sentatives to this meeting should be selected,by the 'various depart-ments.In addition, they personally invited-a few employees to attend.The organizers testified that they did not know how therepresenta-tives were actually selected from the various departments to, attendthe meeting scheduled for Doherty's home.However, by' 7:30 that'evening, not only the - organizers but also 10 or 11 employees on thenight shift left their tasks, without permission, to, attend the meetingas such representatives.In those instances where supervisors 'wereinformed by the men that they were leaving the plant, no questionswere asked. It is the undisputed testimony of Carrow and Abbruzzesethat they,were not questioned by their supervisors or foremen concern-ing their 'absence that evening, and Doherty testified that no commentwas ever made by any supervisor about the simultaneous departure ofall these employees.Although the Independent argues that it was acommon practice during the strike for anyone to leave the plant atwill,14 we are not convinced that such a practice did in fact exist.Wefind that the extensive undertaking of selecting representatives wascarried on openly under such circumstances as to afford a reasonablebasis for imputing knowledge thereof to the respondent.We findfurther that the respondent cooperated in this activity of the inde-pendent by permitting the selected representatives to leave their workand the plant without objection.At the meeting which was attended by approximately 30 employees,including Foreman L'Heureux, some time was spent in preparing forthe general meeting of the following day. In view of the respondent'sdecision to close its plant on Saturday; it was decided to hold .thegeneral meeting at 2: 30 p. in. the following day instead of 8 p. in.,and an advertisement to that effect was placed in the newspaper.The general meeting was thereupon held at 2: 30 Saturday after-noon and the attendance was variously estimated from 500 to 900 em-ployees; execution of an Independent card. was a prerequisite foradmission:Abbruzzese opened the meeting and announced that its,purpose was to form an independent union.After temporary officerswere elected,' it was unanimously voted .that all those present shouldand, bylaws which Attorney Crotty had drafted were unanimouslyadopted, and permanent officerswere elected with unanimous author-ization by the membership to proceed immediately to, negotiate an,"employment contract" with the respondent. , The, meeting, thenadjourned until August 19.14Abbruzzese testified,to that effect,but under the circumstances the do not-'creclit'his'testimony.15None of the organizers was elected to office, sinceAbbruzzese stated that none wouldaccept office in the Independent. LELAND-GIFFORD Co.135The "closing of the plant bthe respondent on August 16, the dayupon which the Independent'-',vas formally organized, marked the firstSaturday on which the plant had not operated in years 1B It is appar-ent from the testimony of Kneeland that this action was taken despitethe fact that the respondent well knew that its chief customer, Pratt &Whitney, was threatened with a shut-down'if' deliveries by the're-spondent were not increased.-However, the respondent urged at thehearing and in its brief before us that, due to the poor attendance ofemployees on the night shift," it planned to eliminate the night shiftand combine it with the day shift on the following Monday, and thatthe planning and arranging incidental to such a change required it toshut the plant on Saturday. In view of the uncontradicted testimonyof Foreman Mero that, such a change would require considerable reor-ganization on the following Monday, but "that there wouldn't have tobe much planning on it" in advance, and in view of the apparentunawareness by the respondent's supervisory personnel of the closingend 'tlie' reason for it,i$ we are unable to give any weight to therespondent's argument.ent for the Saturday meeting was encountering objection from therespondent's employees and that several employees at the meeting ofrepresentatives at Doherty's home made mention of the fears expressedby some of the employees about attending a meeting at night. Indeed,Carrow testified that the Friday meeting was called, in part, for thepurpose of changing the time of the general meeting.As found above,the possibility of such a change had been discussed by the organizerswith Attorney Crotty on Friday morning.Moreover, in contrastwith the lack of knowledge by the respondent's supervisory personnel,the organizers appear to have been well informed of the projectedclosing.Thus; Carrow testified that he had discussed the closing ofthe plant with the other, three -organizers considerably before die16reason that it had to get pioduction back to notinal after the disruption caused by the 2weeks of the strike17Company figures indicate that 77 percent of the employees appealed for i, ork onAugust 11, and that thereafter there was a gradual decrease in the number of employeesreporting for work until August 15, when 51 percent reported for workAfter the cigani-zation of the Independent, there was a corresponding gradual increase in the number ofemployees repoiting for work until August 21, nnhen 77 percent of the employees repoited.The total employment during this period, excluding supelvisois, foiemen, and assistantforemen, was estimated by Wilkinson to be approximately_ 1,?50The i ecord does notdisclose, however, any separate attendance figures for the day shift and night shilt.18 SuperintendentWilliam Leland testified that he did not remember v by the pant wasshut down; Foreman Kneeland stated that lie did not know of the closing until satin daynoon ; and Foremen Gilbeit nuil and Memo testified that they were not told Ni by the plantiias'being closed 136DECISIONS OF, NATIONALLABOR RELATIONS BOARDmeeting on Friday,' and that he knew of the closing some time beforeFriday afternoon.In view of the organizers' desire'to find a meeting time more ac-ceptable to the employees, in view of the inadequate explanation bythe respondent for its action, and in the light of the circumstancesunder which the plant was closed, we are satisfied and we find thatthe respondent closed its plant in order to assist the Independent andto facilitate its organization.Throughout the formation of the Independent, the "grapevine" atthe plant was used by the organizers to spread among the employees,the information about their activities.As found above, the,"grape-vine" consisted of the organizers telling their friends throughout theplant about the Independent, soliciting them to join it, making ar-rangements for them to execute Independent cards outside the plant,. -and having them pass the information along to their friends through-out the plant.In furtherance of its defense that it had no knowledgethat the Independent was being formed on company time and propertythe respondent contended that the "grapevine" in use at the'plant wasamethod, common to plants of this type, of- passing informationamong employees.While the usual type of "grapevine" would besecret, closely guarded, and limited in its use, the activities conductedin the respondent's plant were extensive and characterized by manyovert acts.In view of the magnitude of the task of informing somany employees in such a short period of time, the prolific use of the,"grapevine" and the success it had in reaching all the employees in theplant; and in view of the presence of supervisory employees through-out the plant. during working hours, and their conversations withemployees who were either at work or engaged in group discussions,'we are convinced and we find, as did the Trial Examiner, that therespondent had knowledge of the plans, arrangements, and solicita-tions made by the Independent on company time and property. In sofinding, we regard as patently lacking in merit the contention of therespondent that, due to the disorder at the plant accompanying thestrike and due twits relaxing of discipline during that period, it wasprevented from learning of the Independent's activity; especially isthis the case in view of Superintendent Jerry Leland's testimony thathe learned about the formation of the Independent during the earlypart of the first week of the strike through conversations, in the plant.where all the employees were talking about the Independent.20More-19This testimony was given on cross-examinationby Carrow,a witness for the Inde-pendent.Although Cairoiv testified on redirect examination that be did not rememberany such discussion, we do not credit the latter testimony" Other supervisory employees of the respondent denied having heard anything aboutthe Independent throughout its formative period.Under the circumstances, we do notcredit-these denials.-,1 LELAND-GIFFORD CO.137.over, despite,this knowledge and despite the respondent's rule for-bidding any solicitation in the plant on penalty of discl' large, therecord shows and we find that the respondent made no attempt to en-force this rule in regard to the organizers and adherents of theIndependent."2.Subsequent eventsOn August 15, the respondent received a letter from the CIO, inpart as follows : "We feel that all strikers, including those whose dis-charge or lay-off precipitated this strike, should be. reinstated to their'jobs; that provisions should be made for recognition of the Union andadequate protection of Union members . . ."The letter suggested a.meeting between -the parties to discuss these and other matters.OnAugust 18, the Independent wrote the respondent claiming to repre-sent a majority of its employees and requesting a meeting in the nearfuture to negotiate a contract.Neither letter was answered by therespondent.On'August 19,,at a conference with the respondent and the CIO inBoston, Dr. Myers, Regional Director for, the Board, proposed a5-point agreement to settle the strike.The following terms wereincluded therein :3.That the allegation as to company sponsorship and dominationof the Independent Union of the Employees of Leland-Gifford Co.,and the allegation of the refusal to bargain collectively with the SteelWorkers Organizing Committee (C. I. 0.), be investigated by theRegional Office, National Labor Relations Board for further deter-min ation ;4.That the Company will deal with no labor organization until theproper agency is determined by the Regional Director or by theNational Labor Relations Board;The CIO promptly accepted these terms but Anderson, attorney forthe respondent, stated that he could not accept without discussingthe matter with the respondent's officials.That afternoon, the Worcester Evening Gazette, carrying the fol-lowing banner headline: "C. I. O. Accepts 5-Point Program to EndLeland-Gifford Strike," caused consternation among the Independentorganizers and leaders who feared, according to Abbruzzese, that theattendance at the Independent meeting scheduled for that eveningwould be ruined.By 4 p. in., the respondent had posted a notice onthe bulletin boards to the effect that it had reached no settlement withthe CIO.21Although the record reveals that the Union solicited in the plant on,company time, thecredible evidence points to the fact that the Union did so,considexably after the Independ-ent had begun to solicit membership and collect dues in the plant 138DECISIONSOF NATIONALLABOR RELATIONS BOARDShortly before the end of the shift that afternoon Abbruzzese andDoherty went from floor to floor in the respondent's various buildings,calling the employees together on each floor to hear a speech byAbbruzzese.Abbruzzese told them that there had been no settlementof the strike, that the headline was a CIO trick, and urged the em-ployees to attend the Independent meeting that evening. 'EmployeeJefscoat testified, without contradiction, -and we find, that ForemenWalsh and Jordan were present and did not interfere when Abbruzzesespoke in his department on the second floor of Building No. 1.Wealso credit the testimony of DeCelle that the power controlling theoverhead shafting was shut off in his department in Building No. -2"duringAbbruzzese's speech 22without interference by ForemanWorcester 23 who was present."On the evening of August 19 about 900 employees attended theIndependent meeting and discussed the demands to be made of therespondent in the Independent's proposed contract.On August 20 the Independent protested by letter to the respondentagainst acceptance by it of paragrph 4 of Dr. Myers' recommenda-tions on the ground that such action would temporarily, at least,,pre-vent the Independent from representing the employees and from bar-gaining immediately with the respondent.On August 21 the CIO called off its strike at the instance of theUnited States Conciliation Service, which had arranged a meetingbetween the CIO and the respondent at Washington, D. C., for August26.On the following day the strikers returned to work. The respond-ent persisted, however, in its refusal to reinstate the discharged orlaid-off employees.On August 22 the respondent wrote a letter to Dr. Myers refusingto accept his recommendations for settling the strike and denying thecommission of any unfair labor practices, but failing to mentionspecifically the charge of refusing to bargain. In answer to paragraph4 of, these recommendations the letter stated : "Our Company will notdeal with any labor union unless it represents a majority of ouremployees . . . and even in such case, no employee in our plant willbe required to belong to any labor union."On August 23 Attorney Crotty and Anderson and Wilkinson, therespondent's attorney and personnel manager, respectively, met with"Doherty testified that he heard someone in Building No.2 shout "Shut the power off','and that an unidentified person pulled the switch shutting off the power on the overheadshafting controlling four machines."Although the Independent argued in its brief that no supervisory employees werepresent and that,in any event,Walsh and Jordan were assistant bosses or straw bossesrather than supervisory employees,we credit the testimony of Jefscoat and DeCelle, cor-roborated by Lindquist,and find that Walsh and Jordan were foremen in charge -of thefiling department and drill department,respectively,and that Worcester had supervisorypowers in that,as assistant to Lindquist,he assumed all the latter'sduties (luring hisabsenee from the department.- LELAND-GIFFORD CO.139,the Independent at Crotty's office.The Independent requested recog-nition and offered 933 signed cards in substantiation of its claim torepresent a maj ority , of the employees.sented to have Harry C. Prince, a bank teller, check the authenticityof the signatures on-the cards against signatures from the respondent'sfile.Although Anderson refused to give any written evidence ofrecognition, he agreed to allow the Independent to give the newspapersthe story of its recognition and agreed, to confirm that story in theevent that this check showed that the Independent represented amajority of the employees.That evening -Prince certified that 899cards bore authentic signatures.The story of this recognition ap-peared in the Sunday paper, as agreed, after Anderson hadconfirmed it..On August 26, 27, and 28,,Anderson and Wilkinson, representingthe respondent, and representatives of the, CIO, including a numberof the discharged or laid-off employees, met in Washington, D. C.,with a Panel set lip by the 'Conciliation Service.By the evening of.August 27 the respondent had agreed to the' reinstatement of thoseemployees and the CIO had agreed to withdraw its charges of dis-crimination as to them.On August 28 the Panel published its recom-mendations which, after- providing for these reinstatements and thewithdrawal of the discrimination charges, was in part as follows :3.That the remaining representation issues and others now be-fore the National Labor Relations Board be handled by theproper office of the National Labor Relations Board through theestablished procedure set up for that purpose.The Union promptly 'accepted the recommendations, but once again,Anderson requested time to confer with the respondent's officials.OnAugust 31 the respondent telegraphed its acceptance of the recom-mendations of the Panel.After the respondent's acceptance, the discharged or laid-off em-ployes were _reinstated, although in some instances not to the samepositions and in some instances to the night shift instead of the dayshift.Indeed Ryan, Connor, and Fos' were thereafter returned bythe respondent to different positions, which, according to the credibletestimony of all three, were more difficult and less desirable thanthose formerly held by them. Ryan was changed from the position ofchecker of crankshafts- on the day shift to that of picking up chipson the night shift; Connor was shifted from the position of planer-on the day shift to that of boring shafts and grinding on the nightshift; and Fox was shifted from the position of planer and sawyeron the night shift to one of picking Lip chips-on the night shift.Although the respondent should have concluded from the tenor ofthe discussion before the Panel and from paragraph 3 of the Panel'srecommendations that the legality of the organization of the Inde- 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendent was in issue, it nevertheless, as found below, undertook fur-ther negotiations with the Independent.On September 5 the Inde-,pendent met with Anderson and Wilkinson and Worcester. Theparties' discussed first the matter of recognition of the Independent,since, as the Independent reportedin its minutes,"Nothing had beenaccomplished,,- in -two,, previous, ^meetings." 24The,- Company thenagreed, in view of the card check by Harry C. Prince, to recognize theIndependent as the exclusive bargaining agent of its employees.Thedemands of the Independent were also discussed but no further de-,visions were reached.After further, negotiations on September 10and 12, these parties were substantially in agreement as to the termsof a contract.At a general meeting of the Independent on Septem-ber 13, the Independent officers were authorized by a unanimous voteto "sign acontract with the Company, substantially in, accordancewith a contract read at this meeting."Aftersome,,minor :changes: in phraseology had, been made in-the,agreement, it was executed by the respondent and the Independent onSeptember 16.This contract grafted the Independent exclusiverecognition and, for the first time, clarified the unit involved.Bythe terms of the contract the respondent granteda generalwage in-crease of 10 cents per hour and vacation with pay, and agreed to abasis for determining seniority.Although a grievance procedurewas outlined, the contract specifically provided that employees couldcontinue to handle grievances individually, if they so elected.Sec-tion 7 of the contract placed "the management of the plant and direc-tion of the affairs of the Company and working forces, includingthe right to hire, lay off, discharge, suspend, and transfer ..' . " ex-clusively in the management.After the strike the respondent transferred a number of the em-ployees to the night shift.Thereafter, when some of the CIO mem-bers attempted to secure transfers back to day work, they were toldby various superintendents and foremen, including William Leland,Jerry Leland, William Gaudes, and William Mero, either that theIndependent members were supposed to have the day,work or thatthe employees would have to secure permisssion from the Independ-ent in order to get such a transfer.Employee Robert Grenier, aCIO member, testified that he failed in several attempts to securesuch a transfer, but that he was successful within a week or two aftersigning an Independent card.After having unsuccessfully at-tempted, during September 1941, to secure from Foreman Lindquista transfer back to day work, employee Butler, who had been, on theCIO picket line,' requested Superintendent Jerry Leland to do him,"a favor" by securing such a transfer for him.As found above,21The record shows only one previous meetingbetween theparties. LELAND-GIFFORD CO.,Leland admittedly replied ,"Are you asking me to do you a favor?... Didn't I see your on the picket line? . . . Don't ask me to do anymore favors for you.As long as you work here you will have, toearn anything you get from now on.".Butler was not transferred.By March 7,1942, despite the provision of'Section 7 of the September,16 ,contract giuoted above; `the ,respondent tltrn'ed the mattemof,trans--rfers over to the Independent.Thereafter applications for such-transfers had to be made by employees on a form prepared and sup-plied by the Independent,and non-members had to procure suchapplications at the offices of the Independent.Each application hadto be approvedby theBoard of Directors'of the Independent and-submitted thereafter to the respondent before such transfers wouldbe granted by the respondent.We are convinced and we find thatby its conduct in effectuating this change,the respondentindicated-clearly-to its employees the, benefits of membership in the Inde-pendent.253.ConclusionsThe allegations of the complaint that the respondent°has domi-nated and interfered with the formation and administration of theIndependent, and has rendered assistance to it find ample support inthe record which reveals a continuous course of collaboration betweenthe respondent and the Independent.The respondent's defense oflack of knowledge of such formation on company time and propertyand its denial of assistance fail in the light of all the facts.Prior to August 11, 1941, the respondent demonstrated its hostilityto the possible organization of its employees by the CIO through theacts and statements of Foreman Kneeland and Burl and interrogat-ing employees about the Union, threatening members of the 'CIOwith dismissal, and threatening to discharge anyone who was activeon behalf of any labor organization.Thereafter, on August 11, whenthe CIO-went on strike, in protest against what it considerecl'unfairlabor practices against,'its members; the, respondent embarked upona course of conduct designed to assist the formation of the Inde-pendent.It promptly recalled Abbruzzese whom it had dischargedupon the apparently mistaken belief that he had been soliciting andorganizing for the CIO.After reporting for work that evening,the organizers conceived the idea of the Independent.The growthof the Independent was most rapid thereafter.During ,the nightshift of August. 12, the formation' of the Independent was agreedupon at an informal discussion in the plant attended by several em-,ployees.cerning the formation of. the Independent were made.Begimiing25 SeeMatter of IllanoicElectricPorcelain CompanyandIllinoisEteetricPorcelainWorkers of Macomb, etc.,31 N. L. R B. 101. 142DECISIONS OF NATIONAL LABOR. RELATIONS BOARD'on-August 13, the Independent organizers started soliciting employees=to join the Independent.This work was done almost exclusively"over,the grapevine," freely and openly during working hours withthe knowledge of and without, any apposition by the respondent.Although not a single card was executed on company time and prop-erty, virtually all the solicitation and arrangements for the physical-act of executing Independent cards outside the plant were made oncompany time and property during both the day and the night shifts,.in violation of a long-standing rule against such solicitation in theplant on penalty of discharge. Indeed,. the respondent,. actingthrough Foreman Lindquist, assisted in these arrangements by mak-ing known to employees the address of Ingleside Drive where Inde-out there.In all, G74 employees signed cards for the Independenton 4 occasions during 2 days : at Rice Square School and at InglesideDrive on August 13; in front of the plant, after having passedthrough the CIO picket line at noon on August 14; and in front ofthe plant at the midnight lunch hour that same night.In effectuating the rapid organization of the Independent, theorganizers enjoyed the privilege of being late in reporting for worka total of 27 hours and of being paid therefor, although such absencewas not claimed by them to have been caused by inability to crossthe picket line, a prerequisite to payment from the commencement ofthe shift on those days. In addition to enjoying the freedom of theplant, during this period and the right of coming to work at will,the organizers enjoyed the privilege of leaving when they so desired.In fact, the respondent extended the last-mentioned privilege to thenight-shift employees, who we're selected as representatives to attendthe iiieeting. at Doherty's home on August 15, by allowing them toleave their places at about 7: 30 p. in., after having worked less than2 hours, in order to attend that meeting.Moreover, the respondentparticipated in that meeting through Foreman Walter' L'Heureux,who had also signed a membership card for the Independent. Indeed,on August 16, the day of the, advertised general meeting at which theIndependent was formally organized, the respondent, in violation ofa precedent of at least several years' standing, closed it plant so astomake it possible for. the Independent to change the time of itsmeeting to the afternoon of that day and thus meet the objectionsregistered by some of its members to a night meeting.'The subsequent history of the Independent indicates a continuedcourse of collaboration between it and the respondent.Two days afterthe Independent had protested to the respondent against its acceptanceof the -proposal of Dr. Myers that the Board determine the properbargaining agent, the respondent refused the proposal.The day after LELAND-GIFFORD co: - ==14316 ,00 had terminated its strike' at the instance of the ConciliationService, the respondent agreed to give the Independent newspaperrecognition after the Independent cards had been checked against therespondent's pay roll, in total disregard of the Union's request that"provisions be made for recognition of the Union and adequate protec-tion of the union members."Although Wilkinson testified that therespondent recognized the Independent on this occasion because it had.a' legal duty to do so under the Act and because, if it failed to do so,it would be in difficulty with the group of employees represented by theIndependent, we are persuaded from all -the facts that, absent thedesire by the respondent to collaborate with the. Independent, no suchhasty recognition would have been accorded to it.Following this recognition, the respondent and theeCIO settled theirdifferences at the behest of the Conciliation Service.One of the termsof the settlement stated that the remaining representation issues wereto be settled by the Board through its legal procedure, thereby placingthe legality of the organization of the Independent squarely in issue.-Five days after accepting this recommendation, the respondent againrecognized the Independent upon the same check of cards which hadbeen made prior to the acceptance of the Panel's recommendation, indi-,cating a -,preference by the respondent for making a unilateral deter-mination as to the proper bargaining agent without resort to estab-lished legal procedure.Eleven-days after this last recognition the respondent and the Inde-pendent executed a written contract which provided specifically thatthe transfer of employees was exclusively the prerogative of the re-spondeiit.But the -respondent soon gave the Independent full controlover the transfer of employees from one shift to the other, and its su-pervisory personnel made use of this new company policy to indicate tothe employees the benefits of membership in the Independent.ByMarch 1942 the respondent voluntarily abrogated Section 7 of thiscontract in order to give the Independent some justification to controlthe transfers from shift to shift, thereby lending prestige to the Inde-pendent and indicating further to the -employees its support of theIndependent.,Both the respondent and the Independent contend that events occur-ring before and after the formation of the Independent are material tothe-issue of interference and domination and show that the Independenthats been and is now free from such interference and domination by therespondent. In substance, such facts asserted either by the respondentor the Independent are (1) that as soon as the strike started, divisionalsuperintendents, ' foremen, and' guards were told to and did observeneutrality in any, union discussions or activity, (2) that the organiza-tion of the -Independent at that time-was attributable to the organizers' 4144DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelief that because of the strike the time was propitious, (3) that thedisorder and circumstances attending the strike made it practically im-possible to prevent its formation on company time and property, evenconcedingarguendothat the respondent had knowledge thereof, and(4) that the extent of the negotiations prior to the contract with theIndependent negative any suggestion,of assistance to it.We are ofthe opinion that the credible evidence does'not support these con-tentions, but discloses a studied course of action by.,the respondent tointerfere with, dominate, and assist the Independent.Upon the entire record, we find, as did the Trial Examiner, that therespondent has dominated and interfered with the formation andadministration of the Independent and has contributed financial andother support thereto, and has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section7 of the Act.C. The alleged 'discrimminatory ;discharge of Michael Leo RyanIn his Intermediate Report, the Trial Examiner found that al-though the case is 'not free from doubt, the respondent dischargedMichael Leo Ryan on February 2, 1942, for absenteeism and notbecause of his union membership and activity.The Union did notfile any exceptions to this finding, but indicated thereafter by let-ter to the Board that it was relying upon its brief before theTrial Examiner in which it urged that Ryan was discriminatorilydischarged.However, at oral argument before the Board, the Unionreceded from its position and indicated that it was not contestingthis finding of the Trial Examiner or his recommendation that thecomplaint be dismissed as to Ryan.We have considered the rec-ord, and we agree that it does not support the allegation that Ryanwas discharged because of his union membership or activity.Weshall, therefore, dismiss the ' complaint as to him.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above, occurring in connection with the operations of the re-spondent described in Section 1, above, have a close, initimate, andsubstantial relation to trade, traffic, and commerce among theksev-eral States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has, engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and LEI.AND=GI'FFORD CO.-145to take certain affirmative action designed to effectuate the policiesof the Act.We have- found that the respondent dominated and interferedwith the formation and administration of the Independent and hascontributed support to it. In order to effectuate,the policies of theAct and free the employees of the respondent from such domina-tion and interference, and the effects thereof, which constitute acontinuing, obstacle to, the, exercise by the employees of the rightsguaranteed them by the Act and render the Independent incapableof serving the employees as a genuine bargaining representative,we shall order the respondent to withdraw all recognition from theIndependent as the representative of any of the respondent's em-ployees for the purposes of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,and other conditions of employment and completely disestablish itas such representative.Having found that the exclusive bargainingcontract of September 16,,1941, with the Independent is the productof the respondent's unfair labor practices, we shall order the re-spondent to cease and desist from giving effect to the said contractaswell as to any extension, renewal, modification, or supplementthereto and to any superseding contract which may now be in force.Nothing in this .decision or in our order shall be taken, however, torequire the respondent to vary those wages, hours; seniority, and othersuch substantive features of its relations with the employees, ifany,which the respondent may have established in performanceof the contract as extended, renewed, modified, supplemented, orsuperseded, the order herein being issued without prejudice to theassertion by the employees of any legal rights acquired under suchcontract.The respondent's unlawful course of coiicluct discloses a purposeto defeat self-organization-and its objects.Because of such conductand its underlying purpose, we find that the unfair labor practices.inwhich the respondent has engaged are persuasively, related to,the other unfair labor practice's proscribed by the Act. and that thedanger of their commission in the future "is to be anticipated fromthe course of the respondent's conduct in the past." 20The preven-tive purposes of the Act will be thwarted unless the terms of ourorder are coextensive with the threat. In order, therefore,, to makeeffective the interdependent guarantees of Section 7 of the Act, toprevent a recurrence of unfair labor practices and thereby to mini-mize industrial strife which burdens and obstructs commerce, andthus, effectuate, the;policies- of the Act;,we must-order the respondent,to cease and desist from in any manner infringing the rights guar-anteed in Section 7 of the Act.26 SeeN L R B. v. Express PublishtingCo., 312 U.S. 426, 437. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince we have found that the respondent did not engage an unfairlabor practices by discharging Michael Leo Ryan, we shall dismiss thecomplaint as to him.Upon the basis of the above findings of fact and'upon the entirerecord in this case, the Board makes the following :JCONCLUSIONS OF LAW1.United Steelworkers of America (C. I. 0.), affiliated with theCongress of Industrial Organizations, and Independent Union ofEmployees of Leland-Gifford Co., unaffiliated,-are labor organizations,within the meaning of,Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Independent Union of Employees of Leland Gifford Co.,and by contributing support to it, the respondent, Leland-Gifford Co.,has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor, practices,-within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section(6) and (7) of-the Act.-5.By discharging Michael Leo Ryan on February 2, 1942, the-respondent has not engaged in unfair labor practices, within the mean-ing of Section 8 (3) of the Act.,ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Leland-Gifford Co., Worcester, Massachusetts, its officers, agents, suc--cessors, and assigns shall :-1.Cease and desist from :--(a)Dominating or interfering with the administration of Inde-pendent Union of Employees of Leland-Gifford Co., or with the, forma-tion or administration of any other labor organization of its employeesand from contributing financial and other support to the said organiza-tion or any other labor organization of its employees; '(b)Recognizing Independent Union of Employees of Leland-Gifford Co. as the representative of any - of its employees for thepurpose of dealing with it concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of, employment-, %LELAND-GIFFORD CO.147(c)Giving effect to the contract of September 16, 1941, with Inde-pendent Union of Employees of Leland-Gifford Co. or to any exten-sion,renewal,modification, or supplement thereof, or to anysuperseding contract with it which may now be in force;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board' finds willeffectuate the policies of the Act:(a)Withdraw all recognition from Independent Union of Em-ployees of Leland-Gifford Co. as the representative. of any of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and completely disestablish saidIndependent Union of Employees of Leland-Gifford Co. as suchrepresentative;(b)Post immediately in conspicuous places throughout its plant'atWorcester, Massachusetts, and maintain for a period of at leastsixty (60) consecutive days from the date of posting,'notices to itsemployees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs 1(a), (b), (c), and (d) of this Order; (2) that the respondent will takethe affirmative action set forth in paragraph 2 (a) of this Order;and (3) that the contract with Independent Union of Employees ofLeland-Gifford Co., dated September 16, 1941, and any modifications,supplements, extensions, or renewals thereof, and any supersedingcontracts, are invalid under the National Labor Relations Act, withoutprejudice, however, to the assertion by the employees of any legalrights acquired thereunder;(c)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what ' steps the .respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent discriminated against Michael Leo Ryan withinthemeaning of Section 8 (3) 'of the Act, be, and it hereby is,dismissed.MR. JOHN M. HouSTON took no part in the consideration of the aboveDecision and Order.521247-43-vol 48--11